Order entered March 10, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01064-CR

                            LARRY LYNN ROBINSON, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F14-51103-Y

                                              ORDER
       The Court REINSTATES the appeal.

       On January 22, 2015, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel; (3)

counsel timely requested preparation of the reporter’s record; (4) Sharon Hazlewood is the court

reporter who recorded the proceedings; (5) Ms. Hazlewood’s explanation for the delay in filing

the record is she is having “significant computer problems” as well as “issues relating to her

transition out of the courthouse upon the retirement” of the previous judge of the court, and her

scopist has been ill; and (6) Ms. Hazlewood requested forty-five days from the February 13,

2015 hearing to file the reporter’s record.
        We ORDER court Sharon Hazlewood to file the complete reporter’s record, including all

exhibits admitted into evidence, by 4:00 P.M. on MONDAY, APRIL 6, 2015. Because the

record is already more than three months overdue, no further extensions will be granted. If the

complete reporter’s record is not filed by the date and time specified, we will order that Sharon

Hazlewood not sit as a court reporter until she files the complete record in this appeal.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Elizabeth Frizell, Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood,

court reporter; and to counsel for all parties.


                                                      /s/     ADA BROWN
                                                              JUSTICE